DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicant's election with traverse of Group I, claims 1 and 3-12 in the reply filed on 12/2/2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden. Applicants further argue that the Office did not consider the contribution of each invention, as a whole, in alleging the lack of a special technical feature.  This is not found persuasive because there was no special technical feature as disclosed by Hansen (page 3 of the OA) this demonstrated that unity of intention is lacking as the features of the claims are rendered obvious by the prior art. Inventions I and II (claim 1 and claim 2) share the same feature of step A but differ in step B as in claim 1 and D as in claim 2. Claim 14 differs in that the electrostatically spayed composition is sprayed directly onto skin which lacks requiring a step of application of a solid (.e.g, powder) and further recites applying decoration in step E. If a technical feature is anticipated or rendered obvious over the prior art it does not have a special technical feature and unity is lacking. The further lack of special technical feature is demonstrated by the 102 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


INFORMATION DISCLOSURE STATEMENT
2.	 Information Disclosure Statements submitted 7/31/2019, 11/4/2019 and 1/25/2021 are acknowledged. 

ABSTRACT
3.         The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections- 35 USC §112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 8 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “mounting” and the scope is unclear as it is not clear if mounting encompasses such application where, for example foundation powder is applied to surface of skin. In other words to mount on the skin the powder. For the purpose of Examination this claim is being interpreted as applied by spraying or by any standard application of foundation, i.e., powder foundation by a sponge or kabuki brush. 
Claim 8 recites a device other than an electrostatic spray device however it is unclear what devices would meet this claim and thus the metes and bounds of the claim are unclear. 
Claim 12 recites, for example, carrying out the step B, step C, step A, B, and C in this order however, claim 1 requires step B to be performed after step A and thus the scope of the claim is unclear. The Examiner is interpreting claim 12 as performing step A, B then C in this order.  

Claim Rejections- 35 USC §102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amari et al. (CA 3001821). 
Amari et al. (CA 3001821) (hereinafter Amari et al.) discloses a coating formation method including an electrostatic spraying step of electrostatically spraying a composition directly onto a skin onto which powder-containing cosmetics have been applied, thereby forming a coating on the skin (para 0006).  The composition comprises components a and b which include volatiles substances selected from water, alcohols and ketones. Subsequent to the electrostatically spraying stem another composition is applied which is a liquid which contains oils (see <1> to <20>). The Examples and Table 4 further disclose applying a composition (e.g. Y) which includes adhesive polymers and an oil (see Table 4 as well as Examples disclosing application after electrostatic spraying). Claim 1 does not require both an adhesive polymer and an oil and oils are disclosed in Amari et al. (Examples and whole reference). The liquid agent applying step includes a polyol (para 0054). Forming a porous coating by electrostatic spraying is disclosed (para 0052). Claim 1 recites an electrostatic spray device however, the methods are not drawn to a device and the method is applying a coating via an electrostatic spray device which is the same method disclosed in Amari. Furthermore, Amari discloses same device (para 0039) having container, nozzle, feed .
Claim Rejections- 35 USC §103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (CA 3001821) in view of Yen (US Patent 6,514,504). 
Amari et al. has been discussed supra in the 102 and does not disclose product (i.e., foundation) is applied discontinuously or applied by spraying/mounting however, Yen (US Patent 6,514,504) disclose topical application where deposition of a discontinuous product film would be advantageous and is well suited to cosmetic foundations. Extended-wear or transfer resistant products have been found to exhibit improved feel when applied discontinuously (col. 3, liens 15-33). The cosmetics (i.e., foundation) includes powder materials. Yen et al. also disclose that methods of applying topical products are known in the art which include air brush and non-aerosol pump spraying and formulations can be applied by blotting (i.e., mounting). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to apply the solid materials on the surface of the skin by placing the cosmetic (foundation) on the skin discontinuously. One would have been motivated to do so for improved feel. 

7.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (CA 3001821) in view of Prithwiraj et al. (WO 2007078486) and Takemoto (US 20180325789).

Prithwiraj et al. (WO 2007078486) (hereinafter Prithwiraj et al.) disclose compositions for films for cosmetics which are long-lasting, flexible, transfer-resistent, water proof and comfortable (abstract). They comprise pressure sensitive adhesive polymers (abstract). The pressure sensitive adhesive polymers of the invention, alone or in combination with other film formers, tackifiers, or plasticizers, can be used to deliver and hold coloring agents on the surface. The resulting films are uniformly colored, glossy, non-tacky and flexible. The film typically has a peak tack force less than 4 N and prevents migration of the functional agent from the biological surface.
The instant specification discloses examples thereof of ehsive polymers include rubber-based adhesive polymers, silicone-based adhesive polymers, acrylic adhesive polymers and urethane-based adhesive polymers (para 0090-0150). Prithwiraj et al. disclose pressure sensitive adhesive polymers useful in the practice of the invention can be based on several types of systems, including but not limited to copolymers of acrylate and methacrylate pressure sensitive adhesives, rubber-based pressure sensitive adhesives, and styrene copolymers (such as styrene-isoprene- styrene (SIS) and styrene-butadiene-styrene (SBS) copolymers) which are the same as contemplated by the instant specification. Prithwiraj et al. disclose the blend of these materials with pressure sensitive adhesive polymers can achieve any desired balance of tack, adhesion, and cohesive strength of the film on the biological surfaces such as skin, keratin fibers (hair, eyelashes, and eyebrows), or nails.  Prithwiraj et al. disclose the  
	With regards to the shear load of 1 N or more, Takemoto (US 20180325789) (hereinafter Takemoto et al.) disclose adhesive cosmetic compositions (abstract) and disclose that “the shear adhesive force is preferable to be 2.5 MPa (i.e., 2.5 N/mm2)  or more in order to maintain the initial adhesive force which would be applicable to the adhesives in Prithwiraj et al. (para 0109 or Takemoto). The details conform to JIS K6850 which is the same way the shear load is measured in the instant application. One skilled in the art would know to optimize the desired adhesive polymers to obtain the desired shear load in order to maintain the initial adhesive force of the adhesive polymers. 
CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615